Title: Virginia Delegates to Board of Treasury, 12 September 1788
From: Virginia Delegates
To: Board of Treasury


Gentlemen,New York Sepr. 12. 1788
We shall transmit to the Governor of Virginia for the consideration of the Executive the papers which you have inclosed us respecting the double settlement of Doctor George Draper with the U. S. and the state of Virginia for the same service in the late Army: But we conceive it proper to apprise you Gentlemen that the attention of the Executive will be called to the Resolutions of Congress of the 13th. of June 1781 in the following words towit, “That it be, and hereby is, recommended to the several States, to which the Officers of the Hospital & Medical department, respectively, belong, are or were Inhabitants, to settle the Accounts of the said Officers for depretiation, on the principles of the Resolutions of the 10th. of April 1780; and to make provision for paying the Balances that may be found due, in the same manner with Officers of the line”:
“That each state which shall advance more money in making good the depretiation to its respective Citizens than its proper proportion, shall be allowed for the same on account of the United States.”
These Resolutions, Gentlemen appear to have absolutely referred officers of the discription of Doctor Draper to the States where they had been Inhabitants at the time of entering the Service, for their depretiation, without even holding up an appearance that any other provision had been, or would be made for them: consequently, it would seem, that the States had no guard to take against previous settlements with the U. S., and that charges for depretiation paid to such Officers will be adjudged valid, notwithstanding any such previous settlements which might have been made by the applicants.
We take the liberty to submit these considerations, in order that you may determine whether it will not be best for the U. S. to take proceedings against Doctor draper for their indemnification. We have the Honor to be &c.
